DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record does not disclose a light source section configured to emit a first light beam which has a first wavelength band and includes light polarized in a first polarization direction and light polarized in a second polarization direction different from the first polarization direction; a first polarization split element which is configured to transmit the first light beam entering the first polarization split element from the light source section along a first direction and polarized in the first polarization direction toward the first direction, and is configured to reflect the first light beam polarized in the second polarization direction toward a second direction crossing the first direction; a first optical element disposed at the first direction side of the first polarization split element, and configured to reflect the first light beam which enters the first optical element along the first direction from the first polarization split element toward the second direction; a diffusion element disposed at the second direction side of the first polarization split element, and configured to diffuse the first light beam which enters the diffusion element along the second direction from the first polarization split element, and emit the first light beam diffused toward a third direction as an opposite direction to the second direction; a wavelength conversion element disposed at the second direction side of the first optical element, configured to perform wavelength conversion on the first light beam which enters the wavelength conversion element along the second direction from the first optical element, and configured to emit a second light beam having a second wavelength band different from the first wavelength band toward the third direction; a second polarization split element which is disposed at the third direction side of the first optical element, which the second light beam enters along the third direction from the first optical element, and which is configured to transmit the second light beam polarized in the first polarization direction toward the third direction, and reflect the second light beam polarized in the second polarization direction toward a fourth direction as an opposite direction to the first direction; and a second optical element disposed at the fourth direction side of the second polarization split element, and configured to reflect the second light beam which enters the second optical element along the fourth direction from the second polarization split element, and is polarized in the second polarization direction, toward the third direction, wherein the first polarization split element transmits the first light beam which enters the first polarization split element along the third direction from the diffusion element toward the third direction, the first optical element transmits the second light beam which enters the first optical element along the third direction from the wavelength conversion element toward the third direction, and the second optical element transmits the first light beam which enters the second optical element along the third direction from the first polarization split element toward the third direction.
With respect to claim 3, the prior art of record does not disclose the closest prior art of record a light source section configured to emit a first light beam which has a first wavelength band and includes light polarized in a first polarization direction and light polarized in a second polarization direction different from the first polarization direction; a first polarization split element which is configured to transmit the first light beam entering the first polarization split element from the light source section along a first direction and polarized in the first polarization direction toward the first direction, and is configured to reflect the first light beam polarized in the second polarization direction toward a second direction crossing the first direction; a first optical element disposed at the first direction side of the first polarization split element, and configured to reflect the first light beam which enters the first optical element along the first direction from the first polarization split element toward the second direction; a diffusion element disposed at the second direction side of the first optical element, and configured to diffuse the first light beam which enters the diffusion element along the second direction from the first optical element, and emit the first light beam diffused toward a third direction as an opposite direction to the second direction; a wavelength conversion element disposed at the second direction side of the first polarization split element, configured to perform wavelength conversion on the first light beam which enters the wavelength conversion element along the second direction from the first polarization split element, and configured to emit a second light beam having a second wavelength band different from the first wavelength band toward the third direction; a second polarization split element which is disposed at the third direction side of the first polarization split element, which the second light beam enters along the third direction from the first polarization split element, and which is configured to transmit the second light beam polarized in the first polarization direction toward the third direction, and reflect the second light beam polarized in the second polarization direction toward the first direction; and a second optical element disposed at the first direction side of the second polarization split element, and configured to reflect the second light beam which enters the second optical element along the first direction from the second polarization split element, and is polarized in the second polarization direction, toward the third direction, wherein the first optical element transmits the first light beam which enters the first optical element along the third direction from the diffusion element toward the third direction, the first polarization split element transmits the second light beam which enters the first polarization split element along the third direction from the wavelength conversion element toward the third direction, and the second optical element transmits the first light beam which enters the second optical element along the third direction from the first optical element toward the third direction.

The closest prior art of record, Pan (United States Patent 10,444, 611 B1), discloses a first light separation element (see 132 in fig.1A) configured to reflect another part of the first light toward a second direction crossing the first direction irrespective of a polarization component (see 132 in fig.1A); a second light separation element (see 150 in fig.1A) disposed at the first direction side of the first light separation element; a reflection element (see 161 in fig.1B) disposed at the second direction side of the first light separation element (see the configuration of fig.1A), and configured to reflect and then emit another part of the first light which enters the reflect element along the second direction from the first light separation element (see the operation of fig.1A), toward a third direction as an opposite direction to the second direction; and a wavelength conversion element (see 162 in fig.1A) disposed at the second direction side of the second light separation element, and configured to perform wavelength conversion on a part of the first light which enters the wavelength conversion element along the second direction from the second light separation element, to emit second light having a second wavelength band different from the first wavelength band toward the third direction (again see the operation of 162 in fig. 1A) but does not disclose a second light beam having a second wavelength band different from the first wavelength band toward the third direction; a second polarization split element which is disposed at the third direction side of the first polarization split element, which the second light beam enters along the third direction from the first polarization split element, and which is configured to transmit the second light beam polarized in the first polarization direction toward the third direction, and reflect the second light beam polarized in the second polarization direction toward the first direction; and a second optical element disposed at the first direction side of the second polarization split element, and configured to reflect the second light beam which enters the second optical element along the first direction from the second polarization split element, and is polarized in the second polarization direction, toward the third direction, wherein the first optical element transmits the first light beam which enters the first optical element along the third direction from the diffusion element toward the third direction, the first polarization split element transmits the second light beam which enters the first polarization split element along the third direction from the wavelength conversion element toward the third direction, and the second optical element transmits the first light beam which enters the second optical element along the third direction from the first optical element toward the third direction.

Claims 2 and 4-11 are allowed they depend from allowed claims 1 or 3.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882